Citation Nr: 0608377	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  04-13 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from December 1963 to January 
1966.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Diego, CA.

The veteran indicated that he was living in Laguna Beach; a 
VA form is of record from June 2005 showing that he had moved 
to Oceanside, CA and asked that his claims file be sent to 
San Diego VARO to be scheduled for a Board Travel Board 
Hearing.  This was scheduled to take place via a 
videoconference in November 2005; and he failed to report.  
However, it is also noted that the notification letter sent 
to his last address of record was returned as not deliverable 
or forwardable.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's service records confirm some problems of a 
nervous nature in service.  He has since described his in-
service symptoms in some detail.

Of record are clinical records from some VA facilities.  He 
has worked since service at a number of jobs; clinical data 
from those jobs or Worker's Compensation sources are not in 
the file although he has indicated that his mental health has 
been responsible for loss of some work.

He has indicated that other than via VA, he has not sought 
out medical care for fear of authority figures.

The veteran has indicated that he has been seen (or was 
scheduled to be seen) for psychiatric disability at VA 
facilities in Martinez, San Diego, Long Beach, Sepulveda, and 
via the Oakland outpatient unit associated with VARO.

As noted in a SSOC in September 2004, and as annotated by the 
veteran in later correspondence, documents unrelated to his 
claim were considered in that SSOC.  However, the veteran 
then reiterated that he had been under ongoing care from a 
Dr. S at the Oakland VA facility and he could provide 
additional documentation with regard to his mental health 
status.

Based on the evidence of  record, the Board finds that 
additional development is required.  Accordingly, the case is 
REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  If he has evidence with regard to 
mental health issues from the time of 
service separation until present from 
employers, etc., he should obtain it and 
it should be added to the claims file.  
The RO should assist him to the extent 
feasible.

2.  An attempt should be made by the RO to 
contact the veteran, using information at 
the VA medical facility if available.  In 
that regard, he should be asked if he 
still wishes to participate in a personal 
hearing.

Furthermore, if the veteran can be 
contacted, he should be scheduled for a VA 
examination to determine the nature of his 
current psychiatric disorder, the likely 
etiology thereof, and whether it has any 
causal relationship to service.  All 
records should be reviewed in that regard.

3.  If the veteran cannot be contacted, 
the case should be forwarded to the most 
recent regular VA clinical mental health 
care-giver, probably Dr. S at Oakland, to 
provide an opinion as to the nature of the 
veteran's mental health and the probable 
etiology of his psychiatric impairment.  
All records should be reviewed, and the 
examiner should so state.

4.  The claim should then be reviewed by 
the VARO.  If the decision remains 
unsatisfactory, a SSOC should be prepared, 
and the veteran should be given an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.  The veteran need do 
nothing further until so notified. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

